Name: Council Directive 72/242/EEC of 27 June 1972 amending Article 31 of the Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing
 Type: Directive
 Subject Matter: nan
 Date Published: 1972-07-05

 Avis juridique important|31972L0242Council Directive 72/242/EEC of 27 June 1972 amending Article 31 of the Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing Official Journal L 151 , 05/07/1972 P. 0016 Danish special edition: Series I Chapter 1972(II) P. 0608 English special edition: Series I Chapter 1972(II) P. 0636 Greek special edition: Chapter 02 Volume 1 P. 0157 Spanish special edition: Chapter 02 Volume 1 P. 0105 Portuguese special edition Chapter 02 Volume 1 P. 0105 ++++( 1 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . COUNCIL DIRECTIVE OF 27 JUNE 1972 AMENDING ARTICLE 31 OF THE DIRECTIVE OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 72/242/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 100 AND 155 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ; WHEREAS UNDER ARTICLE 31 OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ( 1 ) ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING MEMBER STATES MUST COMMUNICATE TO THE COMMISSION STATISTICAL INFORMATION RELATING TO THE WHOLE OF THE PROCESSING OPERATIONS CARRIED OUT IN THEIR TERRITORY ; WHEREAS IN REGARD TO THE PROCESSING OF CERTAIN PRODUCTS , AND IN PARTICULAR THOSE OF THE AGRICULTURAL SECTOR , IT HAS APPEARED THAT SPECIFIC NEEDS MAY REQUIRE THAT ADDITIONAL DATA BE COMMUNICATED AND THAT ALL INFORMATION CONCERNING THESE PRODUCTS BE TRANSMITTED AT INTERVALS APPROPRIATE TO THESE NEEDS ; WHEREAS PROVISIONS RELATING TO THE COMMUNICATION OF THIS INFORMATION MAY BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 28 ( 2 ) AND ( 3 ) OF THE ABOVEMENTIONED DIRECTIVE ; HAS ADOPTED THIS REGULATION : ARTICLE 1 ARTICLE 31 OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING IS HEREBY AMENDED AS FOLLOWS : 1 . THE FIRST SUBPARAGRAPH OF PARAGRAPH 2 SHALL BE NUMBERED PARAGRAPH 2 . 2 . THE FOLLOWING PARAGRAPH 3 SHALL BE INSERTED : " 3 . WHEN , WITHIN THE FRAMEWORK OF INWARD PROCESSING OF CERTAIN PRODUCTS , SPECIFIC NEEDS SO REQUIRE , PROVISIONS MAY BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 28 ( 2 ) AND ( 3 ) IN RELATION TO : - THE COMMUNICATION OF ADDITIONAL DATA TO COMPLEMENT THE INFORMATION REFERRED TO IN PARAGRAPHS 1 AND 2 ; - THE INTERVALS AT WHICH SUCH INFORMATION AND ADDITIONAL DATA MUST BE COMMUNICATED . " 3 . THE SECOND SUBPARAGRAPH OF PARAGRAPH 2 SHALL BE NUMBERED PARAGRAPH 4 . ARTICLE 2 MEMBER STATES SHALL BRING INTO FORCE NOT LATER THAN 1 OCTOBER 1972 THE MEASURES REQUIRED TO COMPLY WITH THIS DIRECTIVE . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 27 JUNE 1972 . FOR THE COUNCIL THE PRESIDENT G . THORN